CAPOTOSTO, J.
Following a verdict of $500 for the plaintiff in an action for personal injuries claimed to have been received in a collision between a truck driven by the plaintiff and an electric car of the defendant company at the intersection of Charles and Mill streets in the city of Providence on November 22, 1926, the defendant moves for a new trial upon the usual grounds.
The case presented the usual conflict between fact and conjecture, vividness and dimness of recollection, estimates of distances and speeds, and location of moving bodies at closely related periods. Accuracy in the oral testimony given at a trial is relative at best, and still more so when the facts attempted to he related are occasioned by an emergency.
The .issue is one of fact and credibility. The defendant seeks to discredit the plaintiff’s version of the occurrence by resorting to an argument based upon opinion evidence of the distances between two moving vehicles within a few seconds of time. We must remember, however, that we are not dealing with a mathematical- problem. Hasty conclusions as to speed and distances reached in a moment of danger are apt to be further weakened by self interest or failure of recollection.
The jury took a view of the place, heard the evidence and saw the witnesses. It saw fit to believe the plaintiff. This Court will not disturb a verdict based upon evidence which could be interpreted in favor of the plaintiff, even though an opposite conclusion might have been reached.
Motion for new trial denied.